                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MALIK GARY LOVETT,

                  Plaintiff,

v.                                                          Case No.: 2:17-cv-422-FtM-38MRM

FNU QUEZADA, FNU PEREZ and P.
JACKSON,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendants Sergeant FNU Quezada (“Sergeant Quezada”) and

Captain FNU Perez’s (“Captain Perez”) (collectively, the “Defendants”) Motion to Dismiss

Plaintiff’s Complaint for Lack of Subject Matter Jurisdiction filed on January 22, 2020.

(Doc. 55).     Plaintiff Malik Gary Lovett (“Lovett”) filed a Response in Opposition on

February 18, 2020. (Doc. 58). For the reasons below, the motion is granted in part and

denied in part.

                                               BACKGROUND

        Plaintiff, a prisoner in the custody of the Florida Department of Corrections

(“FDOC”), currently confined at Century Correctional Institution, initiated this case by filing

a civil rights complaint under 42 U.S.C. § 1983. (Doc. 1). Plaintiff alleges that on January

6, 2017, at the Desoto Correctional Institution, Sergeant Quezada and Officer Guitterez

escorted him to the captain’s office because of sexual misconduct in front of a female



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
staff member. (Id. at 6). He claims he submitted to their demands and hand restraints.

(Id. at 7). When they arrived at the office, Captain Perez was also present. (Id. at 7).

Lovett states he insisted on his innocence of the misconduct, but the corrections officers

refused to hear his side of the story, and instead took matters into their own hands. (Id.

at 7-8). Captain Perez “nodded his head at Sergeant Quezada” and Sergeant Quezada

punched Lovett several times in the face. (Id. at 7). Then Officer Guitterez slammed

Lovett on the floor, held him down, and allowed Sergeant Quezada to punch and kick him

in his face, arm, ribs, and back. (Id. at 8). Captain Perez failed to intervene and stop the

excessive force. (Id.). Lovett suffered serious bodily injuries, such as a lump on his

forehead and cheek, bruised eye, blood clots, and abrasions on his body. (Id.). Because

of the incident, Plaintiff alleges Defendants violated his rights under the Eighth

Amendment. (Doc. 1). He seeks compensatory and punitive damages, legal costs, a

restraining order, bench trial, and declaratory and injunctive relief. (Id. at 40-42).

         Defendants’ version of events differs significantly from Lovett’s. The disciplinary

report shows, on that day, Captain Perez was interviewing Lovett before his placement in

administrative confinement because of his sexual misconduct. (Doc. 55-1 at 1-2). Lovett

tried to speak to Sergeant Quezada because he was writing the disciplinary report. (Id.).

Sergeant Quezada advised Lovett he would need to take his grievances up with the

disciplinary team. (Id.). Lovett became disorderly and yelled to Sergeant Quezada,

“When I get out, I’m gonna fucking kill you!” (Id.). Lovett spit at Sergeant Quezada and

struck him in the face. (Id.). Sergeant Quezada grabbed Lovett’s right upper torso and

Officer Guitterez grasped the other side of Lovett’s body and lowered him to the ground .

(Id.).   Leg shackles were placed on Lovett, and he was escorted to administrative




                                              2
confinement pending his charges. (Id.). Lovett was found guilty of battery and attempted

battery on a corrections officer, and his punishment included sixty days in administrative

confinement and losing all his gain time.

       Now, Defendants move to dismiss this case under Federal Rule Civil Procedure

12(b)(1).   (Doc. 55).   Defendants assert this Court lacks subject matter jurisdiction

because (1) Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994), (2)

Defendants have Eleventh Amendment immunity in their official capacity, and (3)

Plaintiff’s pleas for declaratory and injunctive relief are do not present a case or

controversy since Plaintiff has been transferred to a new facility. (Id.).        The Court

addresses each argument below.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) allows a court to dismiss a suit if the Court

lacks subject matter jurisdiction.   A defendant’s attack on subject matter jurisdiction

occurs in two forms: facial and factual. See Garcia v. Copenhaver Bell & Associates,

M.D.’s PA, 104 F.3d 1256, 1260 (11th Cir. 1997) (citing Lawrence v. Dunbar, 919 F.2d

1525, 1528-29 (11th Cir. 1990)). When there is a factual attack, like Defendants raise

here, the court reviews matters outside the pleadings, such as testimony and affidavits,

to determine whether subject matter jurisdiction is present. See Lawrence 919 F.2d at

1528-29.

                                            DISCUSSION

       Defendants first assert this Court lacks subject matter jurisdiction over Lovett’s

claims because they are barred by Heck. (Id. at 3-13). Defendants argue that if Lovett’s

operative facts were proven true in the instant § 1983 action, they would necessarily




                                              3
undermine and contradict the prison disciplinary hearing that found him guilty of battery

and attempted battery on a corrections officer. (Id. at 7-13).

       Under Heck, state prisoners are barred from pursuing § 1983 actions that, if

successful, would necessarily imply the invalidity of a plaintiff’s conviction. Heck, 512

U.S. at 477. In considering whether a § 1983 claim is Heck-barred, the Court must

determine where a plaintiff’s factual allegations, if proven, would necessarily undermine

the validity of the plaintiff’s conviction. Edwards v. Balisok, 520 U.S. 642, 646-48 (1997).

This rule also applies to prison disciplinary convictions. See id. at 648. But “as long as it

is possible that a § 1983 claim would not negate the underlying conviction, then the suit

is not Heck-barred.” Dryer v. Lee, 488 F.3d 876, 879-80 (11th Cir. 2007).

       The Eleventh Circuit held, on facts like these, that Heck did not bar a prisoner’s

excessive force claim because success on the § 1983 action would not necessarily imply

that the underlying disciplinary conviction is invalid. See Dixon v. Hodges, 887 F.3d 1235,

1237 (11th Cir. 2018). In that case, Dixon was found guilty of battery or attempted battery

on a correctional officer and his punishment included loss of gain time. See id. at 1238.

Although their version of events differed, the correctional officer alleged Dixon ignore

several orders to leave the officers’ station and, when he did turn to leave, he made a fist

with his hand and turned back to lunge at the officer, requiring the officer to use force in

a manner necessary to subdue him. See id. at 1237. Dixon then filed a § 1983 action

alleging the officer used excessive force against him. See id. at 1238.

       In finding Heck did not bar Dixon’s claims, the Eleventh Circuit stated “[w]hen a

plaintiff alleges a fact that, if true, would conflict with the earlier punishment, but that fact

is not necessary to the success of his § 1983 suit, the Heck bar does not apply.” Id. at




                                               4
1239. The court found the success of Dixon’s claim that the corrections officer used

excessive force did not necessarily depend on whether Dixon had lunged at the officer.

Id. at 1239-1240. Although the disciplinary report established Dixon did lunge at the

officer, that factual finding does not determine whether the officer used excessive force

against him. Id. at 1240. The court held it was logically possible for both Dixon to lunge

at the officer and for the officer to use excessive force against him. Id.

       The Court finds Heck does not bar Plaintiff’s claim. While Lovett was punished for

striking Sergeant Quezada, making a threatening remark, and behaving disorderly, these

factual findings do not determine whether Defendants used excessive force against

Lovett in response to Lovett’s conduct. Success on Lovett’s excessive force and failure

to intervene claims would not necessarily imply the invalidity of the disciplinary

punishment. It also would not logically contradict the facts of the report. It is logically

possible both that Lovett engaged in disorderly conduct and Defendants used excessive

force/failed to intervene in the excessive force. Thus, Heck does not bar Lovett’s claims.

       Next, Defendants argue that Lovett’s claim for monetary damages against them in

their official capacities should be dismissed because they are entitled to Eleventh

Amendment immunity. (Doc. 55 at 2). The Court agrees. The Eleventh Amendment

immunizes state officials sued in their official capacity for money damages. See Zatler v.

Wainwright, 802 F.2d 397, 400 (11th Cir. 1986). Lovett is not entitled to money damages

against Defendants in their official capacity. See Kendry v. Kraft, Case No. 3:15-cv-248-

J-34MCR, 2016 WL 4474629, *11 (11th Cir. Aug. 25, 2016) (finding corrections officer

was immune from suit in his official capacity under the Eleventh Amendment); see also




                                             5
Enerson v. Pergonas, Case No. 2:12-cv-463-Ftm-38UAM, 2013 WL 6001071, *4 (Nov.

12, 2013) (same).

       Last, Defendants argue Lovett’s claims for injunctive and declaratory relief should

be dismissed as moot because Plaintiff is no longer incarcerated at Desoto Correctional

Institution. (Doc. 55 at 2). The Court agrees. Because Lovett is no longer in the custody

of Desoto Correctional, his claim for declaratory and injunctive relief is moot. See

Weinstein v. Bradford, 423 U.S. 147 (1975); Spears v. Thigpen, 846 F.2d 1327, 1328

(11th Cir. 1988) (“[A]n inmate’s claim for injunctive and declaratory relief in a section 1983

action fails to present a case or controversy once the inmate had been transferred.”)

(citation omitted); cf. Johnson v. Turpin, No. 94-9420-AA. 2001 WL 520804, at *1 (11th

Cir. Apr. 11, 2001) (finding a prisoner’s claim for injunctive relief not moot because he

was still within the state prison system and subject to being returned to facility where

alleged violations took place). To demonstrate mootness, a defendant must show that

“subsequent events made it absolutely clear that the allegedly wrongful behavior could

not reasonably be expected to occur.” City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S.

283, 289 n. 10 (1982). “Past exposure to illegal conduct does not in itself show a pending

case or controversy regarding injunctive relief if unaccompanied by any continuing,

present injury or real and immediate threat of repeated injury.” Cotterall v. Paul, 755 F.2d

777, 780 (1985).

       Plaintiff transferred out of Desoto Correctional before he initiated this action. (Doc.

1 at 1). There is no real or immediate threat that Lovett will again be subject to the

conditions of Desoto Correctional under the supervision of Defendants. Thus, the Court




                                              6
finds Plaintiff’s claims for declaratory and injunctive relief now moot because there is no

present case or controversy to support the Court’s jurisdiction over this action.

       Accordingly, it is now

       ORDERED:

          1. Defendants FNU Quezada and FNU Perez’s Motion to Dismiss Plaintiff’s

              Complaint for Lack of Subject Matter Jurisdiction (Doc. 55) is GRANTED in

              part and DENIED in part to the extent below.

                 a. Plaintiff’s claims are not Heck-barred.

                 b. To the extent Plaintiff sues Defendants for declaratory or injunctive

                     relief, such relief is now moot.

                 c. To the extent Plaintiff seeks monetary damages from Defendants in

                     their official capacity, the Eleventh Amendment bars suit.      Thus,

                     Plaintiff’s claims for monetary damages against Defendants in

                     their individual capacities survive this motion to dismiss.

          2. Defendants must file an answer to the Complaint (Doc. 1) on or before

              April 2, 2020.

          3. Defendants’ Motion to Stay Proceedings Pending the Court’s Decision on

              Defendants’ Motion to Dismiss (Doc. 56) is DENIED as moot.

       DONE and ORDERED in Fort Myers, Florida this 18th day of March 2020.




Copies: All Parties of Record




                                             7
